Citation Nr: 0810545	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-12 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.  He died on February [redacted], 2002.  The appellant 
claims as his surviving spouse.  This case comes to the Board 
of Veterans' Appeals (Board) from a rating decision of the 
Detroit, Michigan, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died on February [redacted], 2002, of 
gastrointestinal hemorrhage, with esophageal variance and 
cirrhosis listed as other significant conditions contributing 
to death but not resulting in the underlying cause.

2.  At the time of the veteran's death, service connection 
had been established for schizophrenia and a right shoulder 
disability.

3.  The disorders that resulted in the veteran's death, 
gastrointestinal hemorrhage, esophageal variance, and 
cirrhosis, had their onset long after service and were 
unrelated to the veteran's military service or any incident 
thereof.

4.  The veteran's service-connected schizophrenia or right 
shoulder disability did not cause his death or contribute 
materially or substantially to the cause of death.


CONCLUSIONS OF LAW

1.  A service-connected disability or disease did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.312 (2007). 

2.  A disability incurred in or aggravated by active service 
neither caused nor contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103(a), 5103A (West 2002); 38 C.F.R. 38 C.F.R. § 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. Gober, 10 Vet. App. 
352 (1997).  The evidence must show that a service-connected 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  Id.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 
7 Vet. App. 36, 39 (1994).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  If the 
service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  See 38 C.F.R. 
§ 3.312(c)(3).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those two events; 
however, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's death certificate indicates that he died on 
February [redacted], 2002, and the immediate cause of death listed 
was gastrointestinal hemorrhage due to esophageal variance 
and cirrhosis.  His service medical records show no treatment 
or complaints regarding the gastrointestinal system in 
service.  The death certificate indicates that the immediate 
cause of death - gastrointestinal hemorrhage - and an 
underlying cause - esophageal variance - had only been 
diagnosed as of twelve days prior to death.  The other 
underlying cause - cirrhosis - was noted on the death 
certificate to have been diagnosed months prior to death.  

Further, nothing in the post-service treatment records would 
indicate earlier diagnoses that would put onset of any of 
these diagnoses in service nor does the record relate the 
causes of the veteran's death to service.  Therefore, the 
evidence does not show that the conditions causing death were 
related to service.

In a written statement, the appellant asserts that the 
veteran's service-connected disabilities required medicines 
which resulted in liver disease which ultimately resulted in 
his death.  The treatment records indicate diagnoses of 
cirrhosis and observation of the veteran as being jaundiced 
dating from the end of 2000 and early 2001.  These treatment 
records also show a history of alcohol dependence.  None of 
the treatment records indicate a relationship between 
medications prescribed for any service-connected disability 
and the veteran's liver disorder.

Based on this evidence, the Board finds that the weight of 
the evidence shows that neither the service-connected 
disabilities nor any other incident of service substantially 
or materially contributed to cause the veteran's death, did 
not combine to cause death, and did not aid or lend 
assistance to the production of death.  As such, the 
appellant's claim must be denied.

In making the above determinations, the Board has considered 
the appellant's statements asserting a relationship between 
the veteran's death and service-connected disabilities.  
While she is competent to testify as to any observations she 
made about the veteran or event statements that the veteran 
may have told her, as a lay person, she is not competent to 
offer opinions on medical diagnosis or causation, including 
the causation of the veteran's death or the etiology of lung 
cancer.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  

For these reasons, the Board finds that a preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a) 
compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claim for 
service connection for the cause of the veteran's death and 
of her and VA's respective duties for obtaining evidence.  

She was also asked to submit evidence and/or information in 
her possession to the RO.  There is no allegation that she 
has any evidence in her possession that is needed for full 
and fair adjudication of this claim.  

In addition, the appellant made specific references to the 
veteran's service-connected disabilities in her written 
statement and in statements provided by her representative 
indicating that she had actual knowledge of the disabilities 
for which the veteran was service-connected at the time of 
his death.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  Therefore, adequate notice was 
provided to the appellant prior to the transfer and 
certification of her case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and the appellant has submitted private treatment 
records.  Significantly, neither she nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


